NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 12a0616n.06

                                           No. 11-3701

                              UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT
                                                                                        FILED
RAYSHAID M. ROBINSON,                                )                              Jun 13, 2012
                                                     )
       Plaintiff-Appellant,                          )                       LEONARD GREEN, Clerk
                                                     )
v.                                                   )       ON APPEAL FROM THE UNITED
                                                     )       STATES DISTRICT COURT FOR
HEALTH ALLIANCE OF CINCINNATI;                       )       THE SOUTHERN DISTRICT OF
DEPARTMENT OF PUBLIC SAFETY FOR                      )       OHIO
THE HEALTH ALLIANCE OF                               )
CINCINNATI; PAUL PHILLIPS, In his                    )
official and individual capacities; KAREN            )
BOSLEY, In her official and individual               )
capacities; JOHN DOES,                               )
                                                     )
       Defendants-Appellees.                         )
                                                     )



Before: MARTIN and CLAY, Circuit Judges; HOOD, District Judge.*

       PER CURIAM. Rayshaid M. Robinson, an Ohio resident proceeding pro se, appeals a

jury’s verdict rendered against him in his civil rights action filed pursuant to 42 U.S.C. § 1983.

       On April 16, 2008, two security officers employed by Health Alliance of Greater Cincinnati

observed Robinson walking through an area on the Health Alliance campus marked “no trespassing.”

The officers instructed Robinson to stop. Once stopped, Robinson became defiant and began cursing

at the officers. The officers ordered Robinson to the ground. He complied. As the officers

attempted to handcuff Robinson, he moved his arm in what the officers perceived to be a threatening

manner. Consequently, both officers deployed their tasers. After having been tased, Robinson

became compliant and was ultimately charged with resisting arrest, obstructing official business, and

disorderly conduct. In July 2008, Robinson was found not guilty on all charges.


       *
       The Honorable Joseph M. Hood, United States District Judge for the Eastern District of
Kentucky, sitting by designation.
                                            No. 11-3701
                                                -2-

       In March 2009, Robinson filed a complaint against the defendants pursuant to § 1983. After

a seven day trial, a jury entered a verdict in favor of all the defendants. On appeal, Robinson argues

that he was denied a fair trial because 1) the jury ignored the evidence, 2) the district court

incorrectly decided the facts, and 3) the district court erred in denying his challenge under Batson

v. Kentucky, 476 U.S. 79 (1986).

       As the appellant, Robinson must “order from the reporter a transcript of such parts of the

proceedings not already on file as [he] considers necessary.” Fed. R. App. P. 10(b)(1)(A). Robinson

ordered only an excerpt of the transcript from the second day of trial, which contains the defendants’

counsel’s opening statement. This excerpt provides no support for any of Robinson’s claims.

Consequently, we are left with no basis on which to conduct a meaningful review. Therefore,

Robinson’s claims raised on appeal are deemed waived. See Fed. R. App. P. 10(b)(2); Hawley v.

City of Cleveland, 24 F.3d 814, 820–22 (6th Cir. 1994).

       The district court’s judgment is affirmed.